Pecora, J.
The claim here is that respondent’s property was damaged while petitioner was moving furniture on August 30, 1941. The moving was being done pursuant to a contract entered into between the parties on August 12,1941. The three-year Statute of Limitations (Civ. Prac. Act, § 49, subd. 6) referring to actions to recover damages for injury to property resulting from negligence, does not apply. The claim here arises from an agreement between the parties and not from a violation of a duty imposed by law. (See Busch v. Interborough R. T. Co., 187 N. Y. 388.) The six-year statute as to contract actions (Civ. Prac. Act, § 48) is applicable. Service of the demand for arbitration on August 30, 1947, was therefore timely. (Pomeranz v. More, 187 Misc. 383.) The motion to stay arbitration is denied.